Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong  (CN 2582346Y and Translations) .
Regarding claim 1, Zhong shows a multi-tool (Figures 1-4, there are three tool heads: a blower head, a string trimmer head, and a hedge trimmer) comprising:
a power head (1) comprising a power head housing (a casing or a housing of the power head, Figures 1-4) having a handle (Figure 1 below) operably coupled thereto;
a tool attachment configured to perform a work function (see the discussion above, each of tool heads has a different work function), the tool attachment being removably operably coupled to the power head (each of the tool heads is removably coupled to the power head),
a motor (3, Figure 1) disposed in the power head housing;
a battery (2) configured to be operably coupled to the power head housing and to selectively power the motor (for powering on/off of the motor);
a drive provider portion (Figure 1 below) disposed at the power head, the drive provider portion including a driving portion (a portion) of a shaft (output shaft 4, Para. 17 and Figure 1) operably coupled to the motor (Figure 1); and 
a drive receiver portion (Figure 4 below) disposed at the tool attachment, the drive receiver portion comprising a driven portion of the shaft (a portion of a drive shaft of the working head 16;  Para. 17 “The output shaft 4 can be matched with the drive shaft of the working head”),
wherein the driving portion, the drive receiver portion, and the motor share a common axis (Figures 1-4),
wherein the power head receives the battery (Figures 1-4) at an opposite end of the power head housing relative to an end of the power head housing at which the motor is located (Figure 1 shows the battery 2 is at one end and the motor is another end of the housing), 
wherein the handle extends from a first portion of the power head housing approximate to the motor to a second portion of the power head housing approximate to the battery (Figure 1), and 
wherein the tool attachment comprises a blower attachment, a hedge trimmer attachment, a string trimmer attachment (Figures 2-4).
Also, Zhong shows that the power head (Figure 1 below) comprises an alignment and support assembly (as this is written, it is not clear what it is aligning and supporting for, therefore, an output end 9, a socket 5, grooves 6 for aligning and supporting tools 16 and the battery 2 and meet the limitation) comprising:
a first rail assembly (9, Figure 1) and a first set of guide grooves (each side has a groove 6 as seen in Figures 1 and 4), and wherein the first rail assembly is disposed at an opposite side of the driving portion of the shaft from the first set of guide grooves (Figure 1 below).

    PNG
    media_image1.png
    717
    914
    media_image1.png
    Greyscale

Regarding claim 16, Zhong shows all of the limitations as stated in claim 1 above and Figures 1 and 5 above.
Regarding claim 17, Zhong shows that the battery comprises a housing (Figure 1 above) having a receiving portion (10, 7) configured to operably coupled to a rail structure (the part having two side grooves 6, Figure 1) that is provided at a battery receiver disposed at a rear portion of the power head (Figure 1). 
Regarding claim 19, Zhong shows that the battery has a longitudinal centerline that is substantially aligned with the common axis responsive to insertion of the battery into the power head (Figure 1 above).
Regarding claim 20, Zhong shows the drive receiver portion shares the common axis with the motor and the driving portion responsive to mating of the power head with the tool attachment, and wherein the drive receiver portion comprises a driven portion of the shaft (Figures 1 and 4 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Chen (CN 103448036A and Translation).
Regarding claims 21, Zhong shows all of the limitations as stated above including that the driven portion and the driving portion are configured to engage each other responsive to the power head and the tool attachment being in an engaged state (Figures 1-4), but Zhong fails to discuss a guide sleeve disposed coaxial with the driving portion and a guide receiver disposed coaxial with the driven portion, and wherein the guide sleeve is configured to fit within the guide receiver during transition of the power head and the tool attachment to the engaged state.
Chen shows an attaching means for attaching a power head to an attachment head (Figures 1-7), wherein the power head has a guide sleeve (233, Figure 7) disposed coaxial with a driving portion and a guide receiver (Figure 7) disposed coaxial with the driven portion (Figure 7), and wherein the guide sleeve is configured to fit within the guide receiver during transition of the power head and the tool attachment to the engaged state (Figure 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the power head and the attachment of Zhong to have an attaching means, as taught by Chen, since this is known for the same purpose and in order to provide structures to be coupled between the power head and the attachment.
Regarding claim 22, the modified tool of Zhong shows that a length of the guide sleeve is substantially equal to a depth of the guide receiver (Figure 7 of Chen) and the length of the guide sleeve is longer than a length of the driving portion (Figure 7 of Chen shows the sleeve 233 is longer than the tip portion of the shaft 26).
Allowable Subject Matter
Claims 2, 6, 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claim 2 is free of the prior art because the prior art does not teach or suggest the feature of the safety feature between the power head and the attachment for disabling operation of the motor, with combination other limitations, as set forth in claims 2. See the indicating allowable subject matter in the previous office action.
Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive for the following reasons:
With regards to “the power head comprises an alignment and support assembly comprising a first rail assembly and a first set of guide grooves, and that the first rail assembly is disposed at an opposite side of the driving portion of the shaft from the first set of guide grooves” (claims 1 and 16) as set forth in the pages 9-11 of the remarks, it is not persuasive because as the claims are written, especially the amendments, it is not clear what the alignment and support assembly supports and aligns for and where the alignment and support assembly is in the power head housing. Thus, the broadest reasonable interpretation, words of the claim must be given their plain meaning; the Zhong’s reference is still anticipated and read on the claimed invention. See the explanations in the rejections above.
If Applicant tried to claim a specific position or location of “a first rail assembly (400, 402) and a first set of guide grooves (420, 422)” as disclosed in the specification or in the drawings, the claims should be included the specific position or location, for example, “the first rail assembly and the first set of guide grooves are positioned at a front of the power head housing where the tool attachment is coupled therein” or equivalent.
However, if Applicant still believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                       11/17/2022